UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-1850



ROSALIND GREENE,

                                              Plaintiff - Appellant,

          versus


INOVA HEALTH SYSTEM SERVICES,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:05-cv-01400-LMB)


Submitted: February 22, 2007              Decided:   February 27, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michele S. Bellizaire, Manassas, Virginia, for Appellant. Stephen
W. Robinson, Sarah A. Belger, MCGUIREWOODS, LLP, McLean, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Rosalind    Greene   appeals   the   district   court’s   order

dismissing her employment discrimination action pursuant to Fed. R.

Civ. P. 12(b)(6).      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. Greene v. Inova Heath Sys., No. 1:05-cv-01400-

LMB (E.D. Va. June 2, 2006).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                               AFFIRMED




                                 - 2 -